Title: James Ronaldson to Thomas Jefferson, 1 October 1812
From: Ronaldson, James
To: Jefferson, Thomas


          Sir Philaa Octr 1–1812 
          I have just received ⅌ the Brilliant from London Cobbets paper of Augt 8—sent me by Mr Beasley as it contains a very interesting paper on American Affairs I have taken the liberty of sending it to you—I have a few other of this extraordinary man Political register now out amongst my friends which I could collect and send if you are interested to see them, While in America we he was the strong approver of every thing done in Britain now he is in Britain he appears equally ardent in support of the US—but this goes for little, for comparetively speaking few Englishmen see his paper
          When in Scotland last winter I sent for you via Norfolk, a few seeds & gooseberry bushes I hope they got to the place of destination safe; I am particularly anxeous the gooseberries thrive; in Britain they are very profetable to the cultivater, and a most delicious fruit. I am sorry at that time I was ignorant of the great perfection the white currant had been brought to, and the excellent wine made from it otherwise I should have sent some; every days experience confirms my opinion that the Republicks of America should strain every nerve to be independent of Europe, in proportion as this is accomplished will the latter, behave to us well. The present war and high duties (high compard with what they were, but low compared with what is paid in Europe) will do more towards mot rendering this nation American than any event that has occur’d since the 76—but it should be sturdily supported—I question if it is good policy to b Allow our ships and flouer to supply br British Armies in Spain—they are not less our enemies, by being there or in Portugal, the more the US could pesters and ang anoyes B the sooner we may reasonably expect peace. The sending goods here by licence no doubt greatly relieves Britain, but under the new duties, (which I with a little modification I hope will be permanent) this bussiness will bring into the Treasury of the US an immense sum of and enable her to conduct the war with sperit on a grand scale in It is very desireable the Citizens support the government—and while they throw assid all little party feelings men of talents & probity be at every station in the Common wealth & nothing deranged by the intrusion of the conceited or interested, nothing lost by the ill timed modesty of the good and disinterested—but we must stop here. this leads to a subject I may not be well inform’d on and such as canot be expected to be noticed in a reply to me, but realy I cannot help noticeing how current the oppinion is; not only here, but in Britain that a great majority of all the subordinate Officers clerks &c &c at Washington are rank federals this does mischief at home and encourges encourages Gt Britain to behave worse to the US than she would, if these things were otherwise.—if the evil  thing is so, and is an evil it should be corrected as fast as possible without creating a Splutter the remedy should be slow and quiet but complete and begun immediately—I wish we had a grand hospital for the wounded privateer people, I cannot think of these poor fellows begging after the war is over
          On my return I was taken by the British frigate AEolus where I remained 25 days here I observed the mischeveous effects on the health & vigor of the crew occasioned by bad ventilation—one or two pair common smiths bellows to which attach Hose pipes and wrought fr every other quarter of an hour from 9 PM—to 4 AM would correct the evil these pipes would conduct fresh air into every corner of the sleeping deck—I am also more confirmed in the importance of Soldiers and sailors having flannel shirts, and do not think the Brimless caps worn by the former good, they affoard no protection to the Neck ears or shoulders in wet or hot weather—There is nothing of news here but what you will find in the publick prints. It is the opinion of those that pretend to undestand the subject that this state will be decidedly in favor of Mr Maddison—I for one would be sorry if it was otherwise—Wishing you health & happiness I am Respectfully
          
            James
            Ronaldson
        